                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      ANDREA C. WOOD,                                 Case No. 19-cv-07124-MMC
                                                       Plaintiff,
                                  8
                                                                                         ORDER DIRECTING PLAINTIFF TO
                                                 v.                                      SHOW CAUSE WHY COMPLAINT
                                  9
                                                                                         SHOULD NOT BE DISMISSED
                                  10     COUNTY OF CONTRA COSTA, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On October 29, 2019, plaintiff Andrea C. Wood ("Wood") filed the above-titled

                                  14   action, in which she alleges that two state court judges, seven other individuals, and a

                                  15   county entered into a conspiracy to cause the state court to remove Wood's minor

                                  16   children from her custody.

                                  17          The Court, having read and considered the complaint, finds it appropriate to direct

                                  18   Wood to show cause why the complaint should not be dismissed without leave to amend.

                                  19   See Wong v. Bell, 642 F.2d 359, 361-62 (9th Cir. 1981) (holding district court may "act on

                                  20   its own initiative to note the inadequacy of a complaint and dismiss it," after first affording

                                  21   plaintiff an opportunity to respond thereto).

                                  22                                          BACKGROUND

                                  23          Wood alleges the County of Contra Costa's ("County") Department of Family &

                                  24   Child Services ("DFCS") "removed" from Wood's custody two of her children, referred to

                                  25   by Wood as "HP" and "KP," and instituted "dependency hearings" in state court. (See

                                  26   Complaint ¶¶ 16, 20.) According to Wood, the removal of her children and the

                                  27   subsequent court proceedings were the result of an alleged "racketeering [e]nterprise."

                                  28   (See Compl. ¶¶ 32, 34, 53.) The alleged members of such "enterprise" are (1) Superior
                                  1    Court Judge Lois Haight ("Judge Haight"), (2) Superior Court Judge Thomas Maddock

                                  2    ("Judge Maddock"), (3) the County, (4) Kellie Case ("Case"), a DFCS social worker, (5)

                                  3    Edyth Williams ("Williams"), a DFCS social worker, (6) Cecelia Gutierrez ("Gutierrez"), a

                                  4    DFCS social worker, (7) Judith Lawrence ("Lawrence"), an attorney appointed to

                                  5    represent HP, (8) Mary P. Carey ("Carey"), an attorney who represented Wood,

                                  6    (9) Ravinder Bains, M.D. ("Dr. Bains"), a neighbor of Wood, and (10) Erica Bains, a

                                  7    neighbor of Wood (collectively with Dr. Bains, "the Bains").

                                  8           Wood alleges the enterprise's assertedly unlawful acts began in August 2017,

                                  9    when Erica Bains provided a "false report" about Wood to the DFCS (see Compl, ¶¶ 5, 9,

                                  10   17), after which the DFCS "removed [her] children" (see Compl. ¶ 20). Wood alleges

                                  11   that, thereafter, Gutierrez filed in state court a "Detention Report based on fabricated

                                  12   allegations, with no evidence," which filing was provided to Judge Haight, the state court
Northern District of California
 United States District Court




                                  13   judge to whom the matter had been assigned. (See Compl. ¶ 21.) Next, Wood alleges,

                                  14   Judge Haight appointed Carey, a private attorney, to act as counsel for Wood (see

                                  15   Compl. ¶¶ 22-23), and that Carey "immediately proceeded contrary to the wishes of

                                  16   [Wood]" (see Compl. ¶ 23).

                                  17          Wood also alleges Judge Haight conducted the subsequent proceedings in a

                                  18   manner that caused Wood to be deprived of custody of her children; specifically, Wood

                                  19   alleges, "the court" issued a "notice" in which "the court" stated it "wishe[d] to adopt out

                                  20   HP and KP" (see Compl. ¶ 28). According to Wood, said determination was the result of

                                  21   a series of unlawful acts. In particular, Wood alleges that "all" defendants "obstruct[ed]

                                  22   justice by coaching TP [another of Wood's children], HP, and KP" (see Compl. ¶ 50),1

                                  23
                                              1
                                  24           Wood gives four examples of such coaching: (1) Erica Bains "coached" TP to "tell
                                       untruths about [Wood] and that she hit HP" (see Compl. ¶ 38); (2) a "member of the
                                  25   [e]nterprise," unidentified by Wood, "coached KP to say she was hit with a whip" (see
                                       Compl. ¶ 42); (3) Judge Haight, Case, and Lawrence "persuaded TP, HP and KP . . . to
                                  26   engage in false statements" (see Compl. ¶ 48), and, in particular, "coached HP . . . to
                                       untruthfully testify about [Wood's] sex life" and to "tell less than the whole truth" (see AC
                                  27   ¶¶ 59-60); and (4) a member or members of the "[e]nterprise," unidentified by Wood,
                                       threatened HP that he would be placed in "Juvenile Hall" unless he said "bad things"
                                  28   about Wood (see Compl. ¶ 39).

                                                                                     2
                                  1    that Williams "committed perjury" on "numerous occasions" to "cast an unwarranted

                                  2    negative light upon [Wood]" (see Compl. ¶ 56), that Judge Haight made a "disapproving

                                  3    look" during Case's testimony, in order to convince Case to change her testimony in a

                                  4    manner unfavorable to Wood (see Compl. ¶¶ 26, 40), that Judge Haight "denied [Wood's]

                                  5    right to call a witness" (see Compl. ¶ 29), that Carey "block[ed]" Wood's "evidence" from

                                  6    being admitted and made "deal[s]" that were "strongly against [Wood's] interests" (see

                                  7    Compl. ¶¶ 24, 25), that Judge Maddock stated he would have Wood "arrested" if she

                                  8    made "one mention of these matters to the mass media" (see Comp. ¶ 30), and that

                                  9    Judge Maddock denied Wood access to "transcripts" that would have "implicated" him in

                                  10   violations of federal law (see Compl. ¶ 57).

                                  11          Based on the above allegations, Wood asserts a single cause of action,

                                  12   specifically, Count One, in which Wood asserts all defendants have violated 18 U.S.C.
Northern District of California
 United States District Court




                                  13   § 1961, the Racketeer Influenced and Corrupt Organizations Act ("RICO").

                                  14                                          DISCUSSION

                                  15          The RICO claim alleged in the instant complaint is, in all material respects,

                                  16   identical to the RICO claim Wood asserted in a prior action she filed in the Northern

                                  17   District of California, Wood v. County of Contra Costa, Case No. 19-4266 (hereinafter,

                                  18   "Wood 1"). The only differences between the RICO claim as asserted in Wood 1 and in

                                  19   the instant action are that, in the instant action, Wood has removed Patricia Lowe as a

                                  20   defendant and has added Dr. Bains along with an allegation that the Bains are being paid

                                  21   "a great deal of monies" to "foster[ ]" HP. (See Compl. ¶ 38).

                                  22          By order filed October 8, 2019, the Court dismissed, under the "Rooker-Feldman

                                  23   doctrine," the RICO claim asserted in Wood 1, as well as all other claims asserted in said

                                  24   action, for lack of subject matter jurisdiction. (See Order, filed October 8, 2019, Wood I,

                                  25   at 4:7-10, 5:24-7:21 (citing Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); District of

                                  26   Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983)). In addition, the Court

                                  27   found it proper to abstain, under the "Younger doctrine," from considering the RICO claim

                                  28   asserted in Wood 1, as well as all other claims asserted therein. (See id. at 4:10-11, 8:1-
                                                                                      3
                                  1    9:28 (citing Younger v. Harris, 401 U.S. 37 (1971)).)

                                  2          As noted, the RICO claim as asserted in Wood 1 and in the instant action is, in

                                  3    essence, the same claim. Accordingly, for the reasons stated in the order dismissing

                                  4    Wood 1, the Court finds the instant action is barred by the Rooker-Feldman and Younger

                                  5    doctrines.

                                  6                                          CONCLUSION

                                  7          For the reasons stated above, Wood is hereby ORDERED TO SHOW CAUSE, in

                                  8    writing and no later than November 27, 2019, why the above-titled action should not be

                                  9    dismissed without leave to amend, and without prejudice.

                                  10         IT IS SO ORDERED.

                                  11

                                  12   Dated: November 8, 2019
Northern District of California
 United States District Court




                                                                                               MAXINE M. CHESNEY
                                  13                                                           United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    4
